Title: Thomas Jefferson to Noah Worcester, 1 October 1819
From: Jefferson, Thomas
To: Worcester, Noah


					
						
							Sir
							
								Monticello
								Oct. 1. 19.
							
						
						I have duly recieved the Memorial you have been so kind as to forward me, with the letter of Sep. 20. desiring my opinion on the proposition to suppress privateering in time of war. of that my opinion is recorded in the 4th Article of the instructions of Congress of May 7. 1784. to their Ministers commissioned to enter into treaties of amity and commerce with the several powers of Europe which were drawn by me while in Congress; and in the treaty with Prussia, quoted by you, which I drew also, as one of those commissioners: but the suggestion was originally from Dr Franklin. but there is a time for man to retire from the business of the world; when he should suspect his declining faculties and cease to trust and expose them. that time is come with me. feebleness of body and relaxation of mind admonish me to seek repose, and to retire from all public concerns, which I have accordingly done for years. I leave chearfully to the existing generation measures which are to affect themselves alone, and I am sure they will be wisely directed. I must be permitted therefore to decline giving any new opinion on this subject for the public, who, without such presumption in me, will know well what to do with it; assuring you at the same time of my high respect & consideration
						
							
								Th: Jefferson
							
						
					
					
						P.S. as the Instructions are not in the printed journals, I inclose you an extract of that article from an authenticated copy in my hands, dated May 7. 1784. a year earlier than the letter quoted in the Memorial, and from a still earlier suggestion of Dr Franklin’s either to Congress or otherwise; which, I do not recollect.
					
				